PER CURIAM.
Appellant-plaintiffs, State of Florida ex rel. Darrell D. Burgess and United Realty Equities Investment Corporation, a Florida corporation, seek review of an order denying the issuance of a temporary injunction and quashing an alternative writ of quo warranto in an action to enjoin an annexation election by the appellee, Town of Dav-ie.
We have considered the record on appeal, briefs and arguments of counsel for the respective parties, and determine that appellant-plaintiffs have failed to demonstrate reversible error. However, the order is modified by eliminating therefrom the finding by the trial court that the doctrine of. res judicata applies.
Accordingly, the order appealed is affirmed as modified, and the cause remanded for a determination of the declaratory relief.
Affirmed as modified, and remanded.
CROSS, MAGER and DOWNEY, JJ., concur.